DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (11,252,477, hereinafter refers as ‘477). 
	Regarding claim 1, the claim limitation of “receiving, by a server and from a user device, a first request for video segments corresponding to one or more keywords, wherein the first request comprises the one or more keywords and a duration parameter; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one keyword of the one or more keywords; defining, by the server and for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content, and wherein each video segment is defined by respective metadata comprising: first metadata comprising the unique video identifier of the video corresponding
to the respective matched subtitle; second metadata indicating a video segment start time, wherein the video segment start time is determined based on the respective matched subtitle and the duration
parameter; and third metadata indicating a video segment end time or duration of the video
segment, wherein the video segment end time or the duration of the video segment are determined based on the respective matched subtitle and the duration parameter; and returning, by the server and to the user device, search response data comprising an indication of one or more of the defined video segments; receiving a request for playback of a selected first video segment of the defined video
segments, wherein the request for playback indicates a selection of the first video segment from
the video segments; causing playback of the video corresponding to the selected first video segment based on the unique video identifier of the first video segment and beginning at the video segment start
time of the first video segment; and automatically ending playback of the video corresponding to the selected first video segment at the corresponding video segment end time or at an end time determined based on the corresponding duration of the video segment” corresponds to the claim limitation of “receiving, by a server and from a user device, a video search request for audiovisual content, wherein the video search request comprises one or more keywords; generating, by the server, one or more search terms based on the one or more keywords; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one search term of the one or more search terms; defining, by the server and for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content and is defined by metadata comprising: the unique video identifier of the video corresponding to the respective matched subtitle; a video segment start time; and a video segment end time or duration of the video segment; returning, by the server and to the user device, search response data comprising an
indication of one or more of the defined video segments; receiving a request for playback of a selected first video segment of the defined video segments, wherein the request for playback indicates a selection of the first video segment from the video segments; causing playback of the video corresponding to the selected first video segment the unique video identifier of the first video segment and beginning at the video segment start time of the first video segment; automatically ending playback of the video corresponding to the selected first video segment based-on-at the corresponding video segment end time or at an end time determined based on the corresponding duration of the video segment; and repeating playback of the selected first video segment in an auto-continuous loop until
interrupted by a user action” of claim 1 of ‘477. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 1 is met by claim 1 of ‘477.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘477 in view of Cannistraro et al. (US 20180007443 A1, hereinafter refers Cannistraro).

Regarding claim 2, ‘477 discloses all limitation of claim 1,
‘477 does not explicitly disclose wherein the duration parameter indicates a first integer number of video segment;
Cannistraro teaches wherein the duration parameter indicates a first integer number of video segment (para. 179, Fig. 10A);
	It would be obvious for one of ordinary skill in the art before the time of invention to modify ‘477 to include Cannistraro to increase user’s viewing experience by allowing users to watch a full video.
Claims 10-20 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6, 8, 9-11, 14-16 of ‘477. 

	Regarding claim 10, the claim limitation of “repeating playback of the first video segment in an auto continuous loop” corresponds to the claim limitation of “repeating playback of the selected first video segment in an auto-continuous loop until interrupted by a user action” of claim 1 of ‘477, Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 10 is met by claim 1 of ‘477.
Regarding claim 11, the claim limitation is same as the claim limitation of claim 3 of ‘477.
	Regarding claim 12, the claim limitation is same as the claim limitation of claim 6 of ‘477.
	Regarding claim 13, the claim limitation is same as the claim limitation of claim 8 of ‘477.
	Regarding claim 14, the claim limitation of “wherein the metadata defining the first video segment further comprises an identifier of the respective matched subtitle, and wherein the video segment start time and the video segment end time of the first video segment are defined as a time offset surrounding the corresponding matching subtitle” corresponds to the claim limitation of “wherein the video segment start time and the video segment end time of the first video segment are defined based on a time offset surrounding the corresponding matching subtitle” of claim 9 of ‘477, Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 14 is met by claim 9 of ‘477.
Regarding claim 15, the claim limitation of “wherein the time offset is configurable by the user device” corresponds to the claim limitation of “wherein the duration parameter indicates the time of offset” of claim 9 of ‘477, Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 14 is met by claim 9 of ‘477.

Regarding claim 16, the claim limitation is same as the claim limitation of claim 11 of ‘477.
	Regarding claim 17, the claim limitation is same as the claim limitation of claim 14 of ‘477.
	Regarding claim 18, the claim limitation is same as the claim limitation of claim 15 of ‘477.

	Regarding claim 19, the claim limitation of “receiving, by a server and from a user device, a first request for video segments corresponding to one or more keywords, wherein the first request comprises the one or more keywords; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one keyword of the one or more keywords; defining, for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content, and wherein each video
segment is defined by respective metadata comprising: first metadata comprising the unique video identifier of the video corresponding to the respective matched subtitle; and second metadata comprising an identifier of the respective subtitle containing the match for the at least one search term;
returning, by the server and to the user device, response data comprising an indication of one or more of the defined video segments; receiving, by the server, a request for playback of a selected first video segment of the defined video segments, wherein the request for playback indicates a selection of the first video segment from the video segments; determining a video segment start time and a video segment end time for the selected first video segment based on the identifier of the respective subtitle in the metadata that defines the first video segment; causing playback of the video corresponding to the selected first video segment based on the unique video identifier of the first video segment and beginning at the determined video segment start time of the first video segment; and automatically ending playback of the video corresponding to the selected first video segment at the determined video segment end time” corresponds to the claim limitation of “receiving, by a server and from a user device, a video search request for audiovisual content, wherein the video search request comprises one or more keywords; generating, by the server, one or more search terms based on the one or more keywords; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one search term of the one or more search terms; defining, by the server and for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content and is defined by metadata comprising: the unique video identifier of the video corresponding to the respective matched subtitle; a video segment start time; and a video segment end time or duration of the video segment; returning, by the server and to the user device, search response data comprising an
indication of one or more of the defined video segments; receiving a request for playback of a selected first video segment of the defined video segments, wherein the request for playback indicates a selection of the first video segment from the video segments; causing playback of the video corresponding to the selected first video segment the unique video identifier of the first video segment and beginning at the video segment start time of the first video segment; automatically ending playback of the video corresponding to the selected first video segment based-on-at the corresponding video segment end time or at an end time determined based on the corresponding duration of the video segment; and repeating playback of the selected first video segment in an auto-continuous loop until
interrupted by a user action” of claim 1 of ‘477. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 1 is met by claim 1 of ‘477.
Regarding claim 20, the claim limitation of “wherein the video segment start time and the video segment end time are determined based on a user-defined duration parameter” corresponds to the claim limitation of “wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content and is defined by metadata comprising: the unique video identifier of the video corresponding to the respective matched subtitle; a video segment start time; and a video segment end time or duration of the video segment” of claim 1 of ‘477, Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 20 is met by claim 1 of ‘477.

Regarding claim 28, the claim limitation is same as the claim limitation of claim 3 of ‘477.

Regarding claim 29, the claim limitation of “receiving, by a server and from a user device, a first request for video segments corresponding to one or more keywords, wherein the first request comprises the one or more keywords; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one keyword of the one or more keywords; defining, for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content, and wherein each video
segment is defined by respective metadata comprising: first metadata comprising the unique video identifier of the video corresponding to the respective matched subtitle; and second metadata comprising an identifier of the respective subtitle containing the match for the at least one search term;
returning, by the server and to the user device, response data comprising an indication of one or more of the defined video segments; receiving, by the server, a request for playback of a selected first video segment of the defined video segments, wherein the request for playback indicates a selection of the first video segment from the video segments; determining a video segment start time and a video segment end time for the selected first video segment based on the identifier of the respective subtitle in the metadata that defines the first video segment; causing playback of the video corresponding to the selected first video segment based on the unique video identifier of the first video segment and beginning at the determined video segment start time of the first video segment; and automatically ending playback of the video corresponding to the selected first video segment at the determined video segment end time” corresponds to the claim limitation of “receiving, by a server and from a user device, a video search request for audiovisual content, wherein the video search request comprises one or more keywords; generating, by the server, one or more search terms based on the one or more keywords; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one search term of the one or more search terms; defining, by the server and for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content and is defined by metadata comprising: the unique video identifier of the video corresponding to the respective matched subtitle; a video segment start time; and a video segment end time or duration of the video segment; returning, by the server and to the user device, search response data comprising an
indication of one or more of the defined video segments; receiving a request for playback of a selected first video segment of the defined video segments, wherein the request for playback indicates a selection of the first video segment from the video segments; causing playback of the video corresponding to the selected first video segment the unique video identifier of the first video segment and beginning at the video segment start time of the first video segment; automatically ending playback of the video corresponding to the selected first video segment based-on-at the corresponding video segment end time or at an end time determined based on the corresponding duration of the video segment; and repeating playback of the selected first video segment in an auto-continuous loop until
interrupted by a user action” of claim 16 of ‘477. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 29 is met by claim 16 of ‘477.
Regarding claim 30, the claim limitation of “receiving, by a server and from a user device, a first request for video segments corresponding to one or more keywords, wherein the first request comprises the one or more keywords; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one keyword of the one or more keywords; defining, for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content, and wherein each video
segment is defined by respective metadata comprising: first metadata comprising the unique video identifier of the video corresponding to the respective matched subtitle; and second metadata comprising an identifier of the respective subtitle containing the match for the at least one search term;
returning, by the server and to the user device, response data comprising an indication of one or more of the defined video segments; receiving, by the server, a request for playback of a selected first video segment of the defined video segments, wherein the request for playback indicates a selection of the first video segment from the video segments; determining a video segment start time and a video segment end time for the selected first video segment based on the identifier of the respective subtitle in the metadata that defines the first video segment; causing playback of the video corresponding to the selected first video segment based on the unique video identifier of the first video segment and beginning at the determined video segment start time of the first video segment; and automatically ending playback of the video corresponding to the selected first video segment at the determined video segment end time” corresponds to the claim limitation of “receiving, by a server and from a user device, a video search request for audiovisual content, wherein the video search request comprises one or more keywords; generating, by the server, one or more search terms based on the one or more keywords; determining, by the server and based on searching subtitle content corresponding to a plurality of videos, video search results comprising one or more unique video identifiers and respective subtitle identifying information for subtitles containing a match for at least one search term of the one or more search terms; defining, by the server and for each respective video search result of the video search results, a video segment from a video corresponding to the respective video search result, wherein each video segment comprises a contiguous portion of the respective video corresponding to a respective matched subtitle and at least a portion of surrounding video content and is defined by metadata comprising: the unique video identifier of the video corresponding to the respective matched subtitle; a video segment start time; and a video segment end time or duration of the video segment; returning, by the server and to the user device, search response data comprising an
indication of one or more of the defined video segments; receiving a request for playback of a selected first video segment of the defined video segments, wherein the request for playback indicates a selection of the first video segment from the video segments; causing playback of the video corresponding to the selected first video segment the unique video identifier of the first video segment and beginning at the video segment start time of the first video segment; automatically ending playback of the video corresponding to the selected first video segment based-on-at the corresponding video segment end time or at an end time determined based on the corresponding duration of the video segment; and repeating playback of the selected first video segment in an auto-continuous loop until
interrupted by a user action” of claim 16 of ‘477. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 30 is met by claim 16 of ‘477.
Allowable Subject Matter
Claims 3-9, and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “wherein the duration parameter indicates a first integer number of subtitles and a second integer number of subtitles, wherein the video segment start time is determined based on a first integer number of subtitles before the respective matched subtitle, and wherein the video segment end time or the duration of the video segment are determined based on a second integer number of subtitles after the respective matched subtitle.”
As to the art of record, Skolicki reference discloses a system to  provide a sequence of video clips to the user.  However, Skolicki does not teach with respect to the entire or combination claim limitation of “wherein the duration parameter indicates a first integer number of subtitles and a second integer number of subtitles, wherein the video segment start time is determined based on a first integer number of subtitles before the respective matched subtitle, and wherein the video segment end time or the duration of the video segment are determined based on a second integer number of subtitles after the respective matched subtitle.”
As to the art of record, Young reference discloses a system to repeat playback of a video program content. However, Young does not teach with respect to the entire or combination claim limitation of “wherein the duration parameter indicates a first integer number of subtitles and a second integer number of subtitles, wherein the video segment start time is determined based on a first integer number of subtitles before the respective matched subtitle, and wherein the video segment end time or the duration of the video segment are determined based on a second integer number of subtitles after the respective matched subtitle.”
Regarding claim 21 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “wherein the video segment start time is determined based on a first integer number of subtitles before the respective matched subtitle, and wherein the video segment end time is based on a second integer number of subtitles after the respective matched subtitle.”
As to the art of record, Skolicki reference discloses a system to provide a sequence of video clips to the user.  However, Skolicki does not teach with respect to the entire or combination claim limitation of “wherein the video segment start time is determined based on a first integer number of subtitles before the respective matched subtitle, and wherein the video segment end time is based on a second integer number of subtitles after the respective matched subtitle.”
As to the art of record, Young reference discloses a system to repeat playback of a video program content. However, Young does not teach with respect to the entire or combination claim limitation of “wherein the video segment start time is determined based on a first integer number of subtitles before the respective matched subtitle, and wherein the video segment end time is based on a second integer number of subtitles after the respective matched subtitle.”
Regarding claim 26 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “wherein the video segment start time is determined based on a first time offset relative to the respective matched subtitle, and wherein the video segment end time is determined based on second time offset relative to the respective matched subtitle.”
As to the art of record, Skolicki reference discloses a system to provide a sequence of video clips to the user.  However, Skolicki does not teach with respect to the entire or combination claim limitation of “wherein the video segment start time is determined based on a first time offset relative to the respective matched subtitle, and wherein the video segment end time is determined based on second time offset relative to the respective matched subtitle.”
As to the art of record, Young reference discloses a system to repeat playback of a video program content. However, Young does not teach with respect to the entire or combination claim limitation of “wherein the video segment start time is determined based on a first time offset relative to the respective matched subtitle, and wherein the video segment end time is determined based on second time offset relative to the respective matched subtitle.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425